Appeal by plaintiffs, as limited by their brief, from so much of an order of the Supreme Court, Nassau County, dated October 9, 1967, as denied their motion for summary judgment. Order affirmed insofar as appealed from, with $10 costs and disbursements. The examinations of plaintiffs Aaron Bortin and Barbara Bortin shall be conducted at the place directed in the order under review at a time specified in a 10 days’ written notice or at such other time and place as may be agreed by the parties. Christ, Acting P. J., Hopkins, Benjamin, Munder and Martuscello, JJ., concur.